Citation Nr: 1707600	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  10-36 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the rating reduction from 60 percent to 30 percent for coronary artery disease, status post, myocardial infarction with unstable angina associated with hypertension, as of September 1, 2009, was proper.

2.  Entitlement to an evaluation in excess of 30 percent for coronary artery disease, status post, myocardial infarction with unstable angina associated with hypertension from September 1, 2009.

3.  Entitlement to an evaluation in excess of 10 percent for residuals of a stroke associated with hypertension from June 1, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1972 to January 1976 and from June 1983 to November 1998 with additional periods of inactive duty service.  Among other awards, the Veteran received the Bronze Star Medal and Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The June 2009 rating decision granted service connection for residuals of a stroke and assigned a 100 percent evaluation, effective November 15, 2008, and a 10 percent evaluation, effective June 1, 2009; and reduced the evaluation from 60 percent to 30 percent for coronary artery disease, status post, myocardial infarction with unstable angina, effective September 1, 2009.  The Veteran appealed for a higher initial evaluation for his residuals of a stroke, the propriety of the reduction of his 60 percent evaluation for his coronary artery disease and for a higher evaluation for his coronary artery disease.  

During the pendency of the appeal, the RO issued a February 2016 rating decision granting a 100 percent evaluation for coronary artery disease, status post, myocardial infarction with unstable angina, effective August 10, 2010.  The Veteran continued to appeal the propriety of the reduction of the 60 percent evaluation and for a higher evaluation for coronary artery disease.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

In a February 2017 correspondence, the Veteran withdrew his request for a Board hearing.  
FINDING OF FACT

In February 2017, the Veteran notified the Board of his intention to withdraw his claims for the propriety of the reduction of his evaluation for coronary artery disease, and for higher evaluations for coronary artery disease and residuals of a stroke.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issues of whether the rating reduction for coronary artery disease was proper and higher evaluations for coronary artery disease and residuals of a stoke have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016). The withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  

In a February 2017 correspondence, the Veteran notified the Board of his desire to withdraw his appeal for whether the rating reduction of coronary artery disease was proper, and for higher evaluations of coronary artery disease and residuals of a stroke.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues and they must be dismissed.



ORDER

The appeal as to whether the rating reduction from 60 percent to 30 percent for coronary artery disease, status post, myocardial infarction with unstable angina associated with hypertension, as of September 1, 2009, was proper is dismissed.  

The appeal as to entitlement to an evaluation in excess of 30 percent for coronary artery disease, status post, myocardial infarction with unstable angina associated with hypertension from September 1, 2009 is dismissed.  

The appeal as to entitlement to an evaluation in excess of 10 percent for residuals of a stroke associated with hypertension from June 1, 2009 is dismissed. 



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


